Exhibit 10.8

LKQ CORPORATION

401(k) PLUS PLAN II

(As Amended and Restated Effective as of January 1, 2011)



--------------------------------------------------------------------------------

LKQ CORPORATION

401(k) PLUS PLAN II

(As Amended and Restated Effective as of January 1, 2011)

Table of Contents

 

     Page  

1. INTRODUCTION

     1   

1.1.   Amendment and Restatement of the Plan

     1   

1.2.   Purposes of Plan

     1   

1.3.   “Top Hat” Pension Benefit Plan

     1   

1.4.   Plan Unfunded

     1   

1.5.   Effective Date

     1   

1.6.   Administration

     1   

2. DEFINITIONS AND CONSTRUCTION

     1   

2.1.   Definitions

     1   

2.2.   Number and Gender

     5   

2.3.   Headings

     5   

3. PARTICIPATION AND ELIGIBILITY

     5   

3.1.   Participation

     5   

3.2.   Commencement of Participation

     5   

3.3.   Cessation of Active Participation

     6   

4. DEFERRALS, MATCHING AND COMPANY CONTRIBUTIONS

     6   

4.1.   Deferrals by Participants

     6   

4.2.   Effective Date of Participation Agreement

     7   

4.3.   Modification or Revocation of Election by Participant

     8   

4.4.   Matching Contributions

     8   

 

i



--------------------------------------------------------------------------------

4.5.   Company Profit Sharing Contribution

     8   

4.6.   Other Company Contributions

     8   

5. VESTING, DEFERRAL PERIODS AND INVESTMENT ELECTIONS

     8   

5.1.   Vesting

     8   

5.2.   Election of In-Service Distribution

     9   

5.3.   Investment Elections

     10   

6. ACCOUNTS

     10   

6.1.   Establishment of Bookkeeping Accounts

     10   

6.2.   Subaccounts

     11   

6.3.   Hypothetical Nature of Accounts

     11   

7. PAYMENT OF ACCOUNT

     11   

7.1.   Distribution of Contribution to 401(k) Plan

     11   

7.2.   Length of Deferral Period (i.e., Timing of Distributions)

     12   

7.3.   Form of Payment

     12   

7.4.   No Acceleration Of Benefits

     14   

7.5.   Small Account

     14   

7.6.   Designation of Beneficiaries

     14   

7.7.   Unclaimed Benefits

     15   

7.8.   Unforeseeable Emergency Withdrawals

     15   

7.9.   Withholding

     15   

8. ADMINISTRATION

     16   

8.1.   Committee

     16   

8.2.   General Powers of Administration

     16   

8.3.   Indemnification of Committee

     16   

 

ii



--------------------------------------------------------------------------------

9. DETERMINATION OF BENEFITS, CLAIMS PROCEDURE AND ADMINISTRATION

     16   

9.1.   Claims

     16   

9.2.   Claim Decision

     16   

9.3.   Request for Review

     17   

9.4.   Review of Decision

     17   

9.5.   Discretionary Authority

     18   

10. MISCELLANEOUS

     18   

10.1.   Plan Not a Contract of Employment

     18   

10.2.   Non-Assignability of Benefits

     18   

10.3.   Amendment and Termination

     19   

10.4.   Unsecured General Creditor Status Of Employee

     19   

10.5.   Severability

     19   

10.6.   Governing Laws

     19   

10.7.   Binding Effect

     19   

10.8.   Entire Agreement

     19   

10.9.   No Guarantee of Tax Consequences

     20   

10.10.   Sole Obligor

     20   

 

iii



--------------------------------------------------------------------------------

LKQ CORPORATION

401(k) PLUS PLAN II

(As Amended and Restated Effective as of January 1, 2011)

 

1. INTRODUCTION

1.1. Amendment and Restatement of the Plan. LKQ Corporation (the “Company”)
hereby amends and restates the LKQ Corporation 401(k) Plus Plan (the “Plan”)
generally effective as of January 1, 2011.

1.2. Purposes of Plan. The purpose of the Plan is to provide deferred
compensation for a select group of management or highly compensated employees of
the Company and to permit them to maximize their elective contributions to the
LKQ Corporation Employees’ Retirement Plan (the “401(k) Plan”) notwithstanding
certain Code limitations.

1.3. “Top Hat” Pension Benefit Plan. The Plan is an “employee pension benefit
plan” within the meaning of Section 3(2) of the Employees Retirement Income
Security Act of 1974, as amended (“ERISA”). The Plan is maintained, however,
only for a select group of management or highly compensated employees and,
therefore, is exempt from Parts 2, 3 and 4 of Title 1 of ERISA. The Plan is not
intended to qualify under Code Section 401(a).

1.4. Plan Unfunded. The Plan is unfunded. All benefits will be paid from the
general assets of the Company, which will continue to be subject to the claims
of the Company’s creditors. No amounts will be set aside for the benefit of Plan
Participants or their Beneficiaries.

1.5. Effective Date. The amended and restated Plan is effective as of January 1,
2011. The rights and benefits of and/or with respect to a Participant whose
employment terminated prior to January 1, 2011 shall be determined under the
provisions of the Plan in effect when his/her employment terminated.

1.6. Administration. The Plan shall be administered by the Committee.

 

2. DEFINITIONS AND CONSTRUCTION

2.1. Definitions. For purposes of the Plan, the following words and phrases
shall have the respective meanings set forth below, unless the context clearly
requires a different meaning:

2.1.1. 401(k) Plan. “401(k) Plan” means the LKQ Corporation Employees’
Retirement Plan, as amended from time to time.

2.1.2. Account. “Account” means the bookkeeping account maintained by the
Committee on behalf of each Participant pursuant to Section 6.1.

2.1.3. Affiliate. “Affiliate” means any entity that directly, or indirectly
through one or more intermediaries, controls or is controlled by, or is under
common control with, LKQ Corporation, pursuant to Code Section 1563.

 

1



--------------------------------------------------------------------------------

2.1.4. Base Pay. “Base Pay” means:

2.1.4.1. the Employee’s gross base rate of salary with respect to services
rendered or labor performed reflected in the personnel records of the Company
for a particular Plan Year before deduction for income and employment taxes, but
reduced by all legally required deductions against such income (including, but
not limited to, wage assignments, wage garnishments, child support payments,
levies, and remittance of all applicable taxes to governmental authorities); and

2.1.4.2. Commissions, if any.

2.1.5. Base Pay Deferral. “Base Pay Deferral” means the amount of a
Participant’s Base Pay which the Participant elects to have withheld on a
pre-tax basis and credited to his/her Account pursuant to Section 4.1.

2.1.6. Beneficiary. “Beneficiary” means the person or persons designated by the
Participant in accordance with Paragraph 7.6.1 or, in the absence of an
effective designation, the person or entity described in Paragraph 7.6.4.

2.1.7. Board. “Board” means the board of directors of LKQ Corporation.

2.1.8. Bonus Compensation. “Bonus Compensation” means the amount awarded to a
Participant for a Plan Year under any bonus or long-term incentive arrangement
maintained by the Company from time to time.

2.1.9. Bonus Deferral. “Bonus Deferral” means the amount of a Participant’s
Bonus Compensation which the Participant elects to have withheld on a pre-tax
basis and credited to his/her account pursuant to Section 4.1.

2.1.10. Code. “Code” means the Internal Revenue Code of 1986, as amended.

2.1.11. Committee. “Committee” means the administrative committee appointed by
the Board to administer the Plan in accordance with Section 8.2.

2.1.12. Commissions. “Commissions” means remuneration paid by the Company to a
Participant based on sales of the Company’s products and/or services made by the
Participant or individuals under his/her supervision.

2.1.13. Company. “Company” means LKQ Corporation, and any successor thereto, and
any Affiliate.

2.1.14. Company Profit Sharing Contribution. “Company Profit Sharing
Contribution” means the discretionary contribution, if any, made by the Company
for a Participant for a Plan Year in accordance with Section 4.5.

2.1.15. Deferral. “Deferral” means a Base Pay Deferral and/or Bonus Deferral.

2.1.16. Deferral Period. “Deferral Period” means the period of time for which a
Participant elects to defer receipt of the Deferrals credited to such
Participant’s Account as specified in Sections 5.2 or 7.1, as the case may be.
Deferral Periods shall be measured on the basis of Plan Years, beginning with
the Plan Year that commences immediately following the Plan Year for which the
applicable Deferrals are credited to the Participant’s Account.

 

2



--------------------------------------------------------------------------------

2.1.17. Disability. “Disability” means a disability which qualifies for
disability under the Company’s long-term disability plan; provided, however, if
disability cannot, for purposes of Code Section 409A, be defined by reference to
the Company’s long-term disability plan (or if no such plan exists), then
disability means a condition whereby a Participant:

2.1.17.1. is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months; or

2.1.17.2. is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the Participant’s employer.

2.1.18. Director. “Director” means a member of the Board of the Company.

2.1.19. Election to Extend Deferral Form. “Election to Extend Deferral Form”
means the form designated by the Committee for use by Employees and the Company
to further extend the Deferral Period related to payment of their Deferrals
under the Plan. This form may be changed at any time by the Committee as it
deems necessary or advisable.

2.1.20. Election to Change Form of Distribution. “Election to Change Form of
Distribution” means the form designated by the Committee for use by Employees
and the Company to change the form in which payment of their Deferrals under the
Plan will be paid to them (i.e., lump sum or installments). This form may be
changed at any time by the Committee as it deems necessary or advisable.

2.1.21. Employee. “Employee” means any common-law employee of the Company.

2.1.22. ERISA. “ERISA” means the Employee Retirement Income Security Act of
1974, as amended.

2.1.23. Matching Contribution. “Matching Contribution” means the discretionary
matching contribution, if any, made by the Company for a Participant for a Plan
Year which is based on the Participant’s Deferrals into the Plan for such Plan
Year in accordance with Section 4.4.

2.1.24. Other Company Contribution. “Other Company Contribution” means the
discretionary contribution, if any, made by the Company for a Participant for a
Plan Year in accordance with Section 4.6 and which is based on such criteria as
the Company determines and deems appropriate.

2.1.25. Participant. “Participant” means each Employee who has been selected for
participation in the Plan and who has become a Participant pursuant to
Section 3.

 

3



--------------------------------------------------------------------------------

2.1.26. Participation Agreement. “Participation Agreement” means the written
agreement pursuant to which the Participant:

2.1.26.1. elects the amount of his/her Base Pay and Bonus Compensation, if any,
to be deferred pursuant to the Plan;

2.1.26.2. elects the Deferral Period;

2.1.26.3. elects the initial timing-of-distribution elections and initial
form-of-distributions elections as relates to the his/her Account;

2.1.26.4. elects the deemed investment of amounts credited to his/her Account;
and

2.1.26.5. elects any such other matters as the Committee shall determine from
time to time.

2.1.27. Performance Based Compensation. “Performance Based Compensation” means
the portion of the Participant’s Bonus Compensation determined by the Committee
to satisfy the requirements set forth in Treasury Regulation Section 1.409A-1(e)
(or any successor guidance subsequently issued including revised Treasury
Regulations or other administrative guidance issued pursuant thereto), and such
Performance Based Compensation may be determined on a fiscal or calendar year
basis.

2.1.28. Permissible Investment. “Permissible Investment” means the investments
specified by the Committee as available for hypothetical investment of Accounts.
The Permissible Investments under the Plan are listed in the Participation
Agreement, and the provisions of the Participation Agreement listing the
Permissible Investments are hereby incorporated herein.

2.1.29. Plan. “Plan” means the LKQ Corporation 401(k) Plus Plan II, as amended
and restated effective January 1, 2011, and as further amended from time to
time.

2.1.30. Plan Year. “Plan Year” means the twelve-consecutive month period
commencing January 1 of each year ending on December 31.

2.1.31. Retirement Date. “Retirement Date” means the date a Participant
voluntarily terminates his/her employment with the Company on the earlier of:

2.1.31.1. on or after he/she has attained at least sixty-five (65) years of age;
or

2.1.31.2. on or after he/she has attained at least fifty-five (55) years of age
and completed at least ten (10) Years of Service.

2.1.32. Specified Employee. “Specified Employee” shall mean a Participant who is
a key employee (as defined in Code Section 416(i) without regarding to Code
Section 416(i)(5)) of the Company. For purposes of this definition, a
Participant is a key employee if the Participant meets the requirements of Code
Section 416(i)(1)(A)(i), (ii) or (iii) (applied in accordance with the
regulations thereunder and disregarding Code Section 416(i)(5)) at any

 

4



--------------------------------------------------------------------------------

time during the twelve-month period ending on any December 31. If a Participant
is a key employee as of any December 31, that Participant is treated as a
Specified Employee for the twelve-month period beginning on the April 1
following the relevant December 31.

2.1.33. Unforeseeable Emergency. “Unforeseeable Emergency” is as defined in
Treasury Regulation Section 1.409A-3(i)(3)(i) (or any successor guidance
subsequently issued including revised Treasury Regulations or other
administrative guidance issued pursuant thereto).

2.1.34. Valuation Date. “Valuation Date” means the last business day of each
calendar month and each special valuation date designated by the Committee.

2.1.35. Year of Service. “Year of Service” has the same meaning as in the 401(k)
Plan for purposes of vesting.

2.2. Number and Gender. Wherever appropriate, words used in the singular shall
be considered to include the plural and words used in the plural shall be
considered to include the singular. The masculine gender, where appearing in the
Plan, shall be deemed to include the feminine gender.

2.3. Headings. The headings are included solely for convenience, and if there is
any conflict between any heading and the text of the Plan, the Plan text shall
control.

 

3. PARTICIPATION AND ELIGIBILITY

3.1. Participation. Participants in the Plan are those Employees who are:

3.1.1. subject to the income tax laws of the United States;

3.1.2. members of a select group of highly compensated or management Employees;
and

3.1.3. selected by the Committee, in its sole discretion, as Participants.

The Committee shall notify each Participant of his/her selection as a
Participant in writing. Notwithstanding any eligibility designation under this
Section 3.1, an Employee shall not be eligible for the first time unless and
until notification is provided to them of such designation. Subject to the
provisions of Section 3.2, a Participant shall remain eligible to continue
participation in the Plan for each Plan Year following his/her initial year of
participation in the Plan.

3.2. Commencement of Participation. Subject to Code Section 409A nonqualified
deferred compensation plan aggregation rules, an Employee who becomes newly
eligible to participate in the Plan under Section 3.1 must submit (or complete
online if such form is electronic) the Participation Agreement within thirty
(30) days of the date he/she first becomes eligible due to notification pursuant
to Section 3.1 immediately above. However, such Deferral elections shall be
prospective and shall apply only to Base Pay and/or Bonus Compensation that
would otherwise be earned and then paid to the Employee after the Participation
Agreement is filed. Notwithstanding the foregoing, no Deferral elections shall
be permitted under the Plan until such time as determined by the Committee.
Additionally, at the time a Participant files (or completes online if such form
is

 

5



--------------------------------------------------------------------------------

electronic) his/her first Participation Agreement, the Participant must also
make the timing-of-distribution election (specifically relating to a specified,
fixed date for distribution) described in Sections 5.2 or 7.1, as the case may
be, and the form-of-distribution election also described in Section 7.2 related
to his/her total amounts accumulated under the Plan. In the event that a
Participant does not make a timing-of-distribution election (specifically
relating to a specified, fixed date for distribution) and/or a
form-of-distribution election with respect to his/her initial Deferral election
under the Plan, such Participant shall be deemed to have initially elected to
receive his/her deferred compensation in the form of a lump-sum on his/her date
of termination of service (unless earlier acceleration due to death or
Disability).

3.3. Cessation of Active Participation. In the event a Participant no longer
meets the requirements for eligibility to participate in the Plan, such
Participant shall become an inactive Participant as of the January 1 of the Plan
Year immediately following the Plan Year that includes the ineligibility event
trigger. Notwithstanding this, such Participant shall retain all of the rights
described under the Plan, except the right to make any further deferrals
hereunder as of the immediately following January 1; provided, however, that
such a Participant shall continue to make deferrals for the remainder of the
Plan Year in which he or she becomes ineligible to participate. The Committee
shall communicate such ineligibility to such Participant in writing prior to the
effective date of such action. Such cessation shall have no effect upon amounts
then credited to his/her Account which shall remain subject to all of the
applicable provisions of the Plan.

 

4. DEFERRALS, MATCHING AND COMPANY CONTRIBUTIONS

4.1. Deferrals by Participants. Before the first day of each Plan Year (or as
otherwise permitted by applicable law), a Participant may file (or complete
online if such form is electronic) with the Committee a Participation Agreement
pursuant to which such Participant elects to make Deferrals. Any Participant
Deferral election shall be subject to rules prescribed by the Committee.
Deferrals will be credited to the Account of each Participant at the time they
would have been paid to the Participant in cash but for the election to defer.
The minimum Deferral for a Plan Year is Two Thousand Dollars ($2000.00);
provided, however, the minimum Deferral shall be prorated for any Plan Year in
which an individual is not a Participant for twelve (12) months based on full
months of participation. The maximum Deferrals permitted under the Plan for a
Plan Year are as follows:

4.1.1. Participant Deferrals for Plan Years Prior to January 1, 2011. For Plan
Years prior to January 1, 2011, Participants may defer, in whole percentages,
amounts which cannot exceed the following:

4.1.1.1. up to fifty percent (50%) of Base Pay; and

4.1.1.2. up to one hundred percent (100%) of Bonus Compensation.

The maximum Deferrals permitted under the Plan for Plan Years prior to
January 1, 2011 is Fifty Thousand Dollars ($50,000.00) or such other adjusted
amount determined by the Committee from time to time before the commencement of
any Plan Year; provided, however, such maximum shall not apply to Bonus
Deferrals which shall not be subject to any maximum limitation.

 

6



--------------------------------------------------------------------------------

4.1.2. Participant Deferrals for Plan Years On and After January 1, 2011. For
Plan Years on and after January 1, 2011, Participants may defer, in whole
percentages:

4.1.2.1. up to one hundred percent (100%) of Base Pay; and

4.1.2.2. up to one hundred percent (100%) of Bonus Compensation.

For Plan Years on and after January 1, 2011, there is no maximum Deferrals
limitation but the Committee retains discretion to impose any such limitation,
if necessary in its complete and sole discretion, from time to time before the
commencement of any Plan Year.

4.2. Effective Date of Participation Agreement.

4.2.1. Annual Submission of Election to Defer Form. Before the beginning of each
Plan Year, each Employee may elect to reduce the amount of:

4.2.1.1. his/her Base Pay that would otherwise be earned and paid to the
Employee in the following Plan Year; and/or

4.2.1.2. his/her Bonus Compensation that would otherwise be paid to the Employee
in the second following Plan Year (where the immediately following Plan Year is
the performance period upon which such Bonus is based).

This Deferral election must be made on the Participation Agreement (or any
successor form thereto for this purpose) (or completed online if such form is
electronic) provided by the Committee. A Participant’s Participation Agreement
shall become effective on the first day of the Plan Year to which it relates.
The Deferral election may be amended at any time but any election as in effect
on the last business day before the first day of the Plan Year with respect to
which the Deferral election is made shall govern. An Employee must file (or
complete online if such form is electronic) a new Participation Agreement for
each Plan Year as to which he/she wishes to defer Base Pay and/or Bonus
Compensation. Notwithstanding the foregoing, no such Deferral elections shall be
permitted under the Plan until such time as determined by the Company.
Notwithstanding anything to the contrary, a Participation Agreement with respect
to any Bonus Compensation which is determined by the Committee to be Performance
Based Compensation, shall be made (or completed online if such form is
electronic) as provided by the Committee, but no later than six (6) months prior
to the end of such Bonus Compensation’s performance period.

4.2.2. Failure to Submit Annual Election to Defer Form. If an Employee fails to
submit (or complete online if such form is electronic) the appropriate annual
Participation Agreement as required under this Section 4.2, he/she will be
deemed to have elected not to participate in the Plan for the Plan Year to which
such Participation Agreement otherwise would apply.

4.2.3. Cancellation of Deferral Elections.

4.2.3.1. Non Revocation of Deferral. After the beginning of a Plan Year to which
Base Pay and/or Bonus Compensation are deferred by the Participant for such Plan
Year under Section 4.1, the Participant may not revoke such Deferral election
during the Plan Year, except to the extent that such revocation would be
allowable by the provisions of this subparagraph 4.2.3.

 

7



--------------------------------------------------------------------------------

4.2.3.2. Unforeseeable Emergency. The Committee may cancel a Participant’s
Participation Agreement pursuant to the provisions of Treasury Regulation
Section 1.409A-3(j)(4)(viii) (or any successor guidance subsequently issued
including revised Treasury Regulations or other administrative guidance issued
pursuant thereto) in connection with the Participant’s Unforeseeable Emergency.

4.2.3.3. Disability. The Committee may cancel a Participant’s Participation
Agreement pursuant to the provisions of Treasury Regulation
Section 1.409A-3(j)(4)(xii) (or any successor guidance subsequently issued
including revised Treasury Regulations or other administrative guidance issued
pursuant thereto) in connection with the Participant’s Disability. Such
cancellation must occur by the later of the end of the Participant’s taxable
year in which, or the 15th day of the third month following the date on which,
the Participant incurs a Disability.

4.2.3.4. Final Pay Check Due to Termination of Employment. A Participant whose
employment terminates prior to the date any remuneration which he/she elected to
defer would have been paid to him/her shall be paid such remuneration in cash
instead of deferring it into the Plan.

A cancellation pursuant to this subparagraph 4.2.3 shall apply only to Base Pay
and/or Bonus Compensation not yet earned.

4.3. Modification or Revocation of Election by Participant. A Participant may
not change the amount of his/her Base Pay Deferrals or Bonus Deferrals at any
time during a Plan Year.

4.4. Matching Contributions. For each Plan Year, the Account of each Participant
shall be credited with a Matching Contribution equal to such amount, if any, as
the Company shall determine based on the Participant’s Deferrals for such Plan
Year.

4.5. Company Profit Sharing Contribution. For each Plan Year, the Account of
each Participant shall be credited with a Company Profit Sharing Contribution
equal to such amount, if any, as the Company shall determine in its complete and
sole discretion.

4.6. Other Company Contributions. For each Plan Year, the Account of each
Participant shall be credited with an Other Company Contribution equal to such
amount, if any, as the Company shall determine in its complete and sole
discretion.

 

5. VESTING, DEFERRAL PERIODS AND INVESTMENT ELECTIONS

5.1. Vesting. All provisions of the Plan relating to the distribution of a
Participant’s Account shall mean only the vested portion of such Account. Since
the Plan is unfunded, the portion of a Participant’s Account which is not vested
and therefore not distributed with the vested portion of his/her Account shall
remain property of the Company and not be allocated to Accounts of other
Participants or otherwise inure to their benefit.

5.1.1. Participant Deferrals. A Participant shall be one hundred percent
(100%) vested at all times in the amount of his/her Account which is
attributable to his/her Deferrals.

 

8



--------------------------------------------------------------------------------

5.1.2. Matching Contributions. A Participant shall vest in his/her Matching
Contributions, if any, for a Plan Year in accordance with the vesting provisions
of the 401(k) Plan applicable to the vesting of matching contributions
thereunder.

5.1.3. Company Profit Sharing Contributions. A Participant shall vest in his/her
Company Profit Sharing Contributions, if any, for a Plan Year in accordance with
the vesting provisions of the 401(k) Plan applicable to the vesting of profit
sharing contributions thereunder.

5.1.4. Other Contributions. A Participant shall vest in his/her Other
Contributions, if any, for a Plan Year in accordance with any relevant vesting
schedule determined by the Committee from time to time.

5.1.5. Accelerated Vesting. Notwithstanding anything to the contrary, a
Participant’s Account shall become one hundred percent (100%) vested upon
his/her:

5.1.5.1. Death while employed;

5.1.5.2. Disability while employed; or

5.1.5.3. Retirement Date while employed.

5.2. Election of In-Service Distribution.

5.2.1. Election. If a Participant desires an in-service distribution of all or a
percentage of his/her Deferrals for any given Plan Year, including earnings on
such Deferrals, he/she must elect such in-service distribution on his/her
Participation Agreement for such Plan Year (or complete online if such form is
electronic). In the case of any such election, the Deferral Period must be for
at least two (2) years. Notwithstanding anything to the contrary, if the
Participant elects an in-service distribution and is entitled to such a
distribution pursuant to such election prior to the required distributable
events listed in Section 7.1, distribution pursuant to such in-service
distribution election shall not include Matching Contributions, Company Profit
Sharing Contributions and/or Other Contributions and earnings on Matching
Contributions, Company Profit Sharing Contributions and/or Other Contributions
and must always be made in a lump sum on the date requested by the Participant,
unless such day falls on a weekend or holiday and then it shall be made on the
next following business day.

5.2.2. Subsequent Deferral Election of In-Service Distribution. A Participant
may elect to extend a Deferral Period previously selected under paragraph 5.2.1
immediately above for an in-service distribution by filing (or completing online
if such form is electronic) an Election to Extend Deferral Period Form (or any
successor form thereto from time to time) with the Company that specifies the
later fixed date on which the Deferral Period for such in-service distribution
will expire. This Election to Extend Deferral Period Form must be filed at least
one year (i.e., twelve (12) months) before the expiration of the original
Deferral Period specified by the Participant under paragraph 5.2.1 immediately
above with respect to such in-service distribution. This Election to Extend
Deferral Period Form will not be effective until at least one year (i.e., twelve
(12) months) after the date on which such form has been filed (or completed
online if such form is electronic). Under the Election to Extend Deferral Period
Form, all payments scheduled under the extended specified, fixed

 

9



--------------------------------------------------------------------------------

date for a given in-service distribution must occur five (5) years or later from
the date such payment was originally scheduled to be received under the then
designated and enforceable specified, fixed date election for such in-service
distribution. A Participant may make multiple subsequent deferral elections
under this paragraph 5.2.2 for any given in-service distribution but any time
requirements set forth herein must be separately satisfied with respect to each
subsequent distribution election. Notwithstanding the foregoing, subsequent
deferral elections made on an Election to Extend Deferral Period Form must
comply, at all times, with Code Section 409A, any regulations issued with
respect to Code Section 409A and any other guidance issued the IRS and
authoritative on the issue.

5.3. Investment Elections.

5.3.1. Manner of Investment. All amounts credited to the Accounts of
Participants shall be treated as though invested and reinvested only in
Permissible Investments.

5.3.2. Investment Decisions, Earnings and Expenses. Investments in which the
Accounts of Participants shall be treated as invested and reinvested shall be
directed by the Participant in Permissible Investments as designated in the
Participation Agreement or otherwise designated by the Committee from time to
time. A Participant may elect different investment allocations for new
contributions and existing Account balances. Only whole percentages may be
elected, and the total elections must allocate 100% of all new contributions and
100% of all existing Account balances. In the event a Participant fails to
allocate one hundred percent (100%) of his or her Account, he or she shall
conclusively be deemed to have elected that any unallocated amounts in his or
her Account be hypothetically invested in the default fund designated by the
Company from time to time. Investment elections may be changed once per month in
accordance with the procedures set forth by the Committee from time to time. Any
change shall be effective prospectively only. All dividends, interest, gains,
and distributions of any nature that would be earned on a Permissible Investment
will be credited to the Account as though reinvested in additional shares of
that Permissible Investment. Expenses that would be attributable to such
investments shall be charged to the Account of the Participant. The Committee
may change Permissible Investments at any time in its sole discretion, and may
adopt procedures with respect to Participant’s investment decisions, including
procedures providing for the investment of the Account of a Participant who does
not make an investment decision Under no circumstances whatsoever shall the
Company or the Committee, or any of their employees, have any liability for any
investment losses incurred by any Participant (including without limitation any
loss alleged to have resulted from the negligence, gross negligence, or
recklessness of any such person). A Participant’s Account shall be adjusted as
of each Valuation Date to reflect investment gains and losses.

 

6. ACCOUNTS

6.1. Establishment of Bookkeeping Accounts. A separate bookkeeping Account shall
be maintained for each Participant. Such account shall be:

6.1.1. credited with the Deferrals, Matching Contributions, Company Profit
Sharing Contributions, and Other Company Contributions;

 

10



--------------------------------------------------------------------------------

6.1.2. credited (or reduced by, as the case may be) with the hypothetical
investment gains/losses determined pursuant to Section 5.3; and

6.1.3. reduced by the distributions made to or with respect to a Participant.

6.2. Subaccounts. Within each Participant’s bookkeeping Account, separate
subaccounts shall be maintained to the extent necessary for the administration
of the Plan.

6.3. Hypothetical Nature of Accounts. The Account established under this
Section 6 shall be hypothetical in nature and shall be maintained for
bookkeeping purposes only, so that Deferrals, Matching Contributions, and
Company Profit Sharing Contributions, and Other Company Contributions can be
credited to the Participant and so that gains and losses on such amounts so
credited can be credited or charged, as the case may be. Neither the Plan nor
any of the Accounts (or subaccounts) shall hold any actual funds or assets. The
right of any person to receive one or more payments under the Plan shall be an
unsecured claim against the general assets of the Company. Any liability of the
Company to any Participant, former Participant, or Beneficiary with respect to a
right to payment shall be based solely upon contractual obligations created by
the Plan. Neither the Company, the Board, nor any other person shall be deemed
to be a trustee of any amounts to be paid under the Plan. Nothing contained in
the Plan, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind, or a fiduciary relationship, between
the Company and a Participant, former Participant, Beneficiary, or any other
person.

 

7. PAYMENT OF ACCOUNT

7.1. Distribution of Contribution to 401(k) Plan. As soon as practicable, but in
no event later than March 15 of the Plan Year following the Plan Year for which
the Participant executed (or completed online if such form is electronic) a
Participation Agreement with respect to a given Plan Year, the lesser of:

7.1.1. the allowable before-tax contribution which may be made on behalf of the
Participant to the 401(k) Plan for the Plan Year for which the Participant
executed (or completed online if such form is electronic) the Participation
Agreement; and

7.1.2. the sum of the Base Pay Deferrals and Bonus Deferrals for such Plan Year
for which the Participant executed (or completed online if such form is
electronic) such Participation Agreement, shall be paid directly to Participant
as compensation earned in the Plan Year for which the Participant executed (or
completed online if such form is electronic) the Participation Agreement, unless
the Participant previously elected (in both the Participation Agreement and
his/her 401(k) Plan deferral elections) to have such amount contributed to the
401(k) Plan as an elective before-tax contribution. If the Participant elected
to have such amount contributed to the 401(k) Plan as an elective before-tax
contribution, such amount together with an amount equal to the applicable
Matching Contributions (but not in excess of the matching contributions that
would have been made on such amounts under the 401(k) Plan) shall be distributed
directly to the Participant’s account within the 401(k) Plan and the appropriate
subaccounts (i.e., participant deferral account and matching contribution
account) of Participant’s account within the 401(k) Plan shall be debited
accordingly. Notwithstanding the preceding, the Plan shall not make
distributions to the Participant or to the 401(k) Plan in excess of the
Participant’s Account balance under this Plan. Distributions pursuant to this
paragraph 7.1.1 may be made in one or more installments.

 

11



--------------------------------------------------------------------------------

7.2. Length of Deferral Period (i.e., Timing of Distributions).

7.2.1. General Rule. Distribution of that portion of a Participant’s Account for
which an in-service distribution has been elected for a given Plan Year pursuant
to Section 5.2 above shall be made at the time specified in such Participation
Agreement election unless the Participant’s employment terminates prior to such
time, in which event the remaining provisions of this Section 7.2 shall apply.
Except as otherwise provided, payment of the Participant’s Account shall
commence no later than sixty (60) days following the earliest to occur of the
following events:

7.2.1.1. the Participant’s death;

7.2.1.2. the Participant’s Disability; or

7.2.1.3. the Participant’s termination from service with the Company.

Such Account shall be valued as of the Valuation Date commensurate with the
payment date.

7.2.2. Specified Employee Six (6) Month Delay. Notwithstanding paragraph 7.2.1
immediately above, if the Participant is a Specified Employee, any amounts
payable to the Participant under this Section 7.2 during the first six months
and one day following such Participant’s date of termination shall be further
deferred until the date which is six months and one day following such
Participant’s termination, and if such payments are required to be so deferred
the first payment will be in an amount equal to the total amount to which the
Participant would otherwise have been entitled during the period following the
Participant’s date of termination of employment if deferral had not been
required.

7.3. Form of Payment.

7.3.1. Distributable Events.

7.3.1.1. Distributable Events Where Elections Must Be Made At the time a
Participant files (or completes online if such form is electronic) a
Participation Agreement for a given Plan Year, the Participant must elect the
form in which the Participant’s entire Account will be distributed if such
distribution event occurs due to the Participant’s termination of service prior
to his/her Retirement Date (and other than due to death or Disability). With
respect to a termination of service prior to his/her Retirement Date, the
Participant must elect either:

(A) A lump sum payment; or

(B) Substantially equal monthly installments over a period of twelve
(12) months. Earnings on the unpaid balance shall continue to be credited to
subaccounts at the appropriate earning rate, in accordance with the
Participant’s investment election. For purposes of the Plan and Code
Section 409A, the right to a series of installment payments is to be treated as
a right to a series of separate payments.

 

12



--------------------------------------------------------------------------------

At the time a Participant files a Participation Agreement for a given Plan Year,
the Participant must also elect the form in which the Participant’s entire
Account will be distributed if such distribution event occurs due to the
Participant’s termination of service on or after his/her Retirement Date. With
respect to a termination of service on or after his/her Retirement Date, the
Participant must elect either:

(A) A lump sum payment; or

(B) Substantially equal monthly installments over a period of sixty (60), one
hundred twenty (120), or one hundred eighty (180) months or substantially equal
annual installments over a period of five (5), ten (10), or fifteen (15) years.
Earnings on the unpaid balance shall continue to be credited to subaccounts at
the appropriate earning rate, in accordance with the Participant’s investment
election. For purposes of the Plan and Code Section 409A, the right to a series
of installment payments is to be treated as a right to a series of separate
payments.

In the event that a Participant does not make a form-of-distribution election as
provided above for each of the two distributable events, such Participant shall
be deemed to have elected to receive his/her deferred compensation in the form
of a lump-sum.

7.3.1.2. Disability as a Distributable Event. In the event that Participant has
a termination of service due to his/her Disability, such Participant’s entire
Account shall be paid in the identical form-of-distribution elected by the
Participant with respect to his/her termination of service on or after his/her
Retirement Date. A separate form-of-distribution election is not secured from
the Participant related to a Disability distributable event.

7.3.1.3. Death as a Distributable Event. In the event that Participant has a
termination of service due to his/her death while still employed with the
Company, such Participant’s entire Account shall be paid in the form of a
lump-sum; provided, however, if a former Participant (i.e., who is no longer
employed by the Company, is receiving an installment form of distribution and
dies prior to the distribution of his/her entire Account, the installment
distributions will be continued to his/her Beneficiary. A separate
form-of-distribution election is not secured from the Participant related to a
death distributable event.

7.3.2. Subsequent Change in Form Election. A Participant may elect to change
his/her form of distribution (i.e., from lump sum to installments or vice versa)
by filing an Election to Change Form of Distribution (or any successor form
thereto from time to time) with the Company to reflect the newly elected form of
distribution. This Election to Change Form of Distribution must be filed (or
completed online if such form is electronic) at least one year (i.e., twelve
(12) months) before the expiration of the then designated and enforceable
Deferral Period specified by the Participant under Section 7.2 subject to
Section 5.2. This Election to Change Form of Distribution will not be effective
until at least one year (i.e., twelve (12) months) after the date on which such
form has been filed (or completed online if such form is electronic). Under the
Election to Change Form of Distribution, any change in form of distribution
(i.e., from lump sum to installments or vice versa) cannot accelerate any
payment scheduled under the then designated and enforceable Deferral Period and
shall additionally require an automatic delay in the timing of distribution to
five (5) years

 

13



--------------------------------------------------------------------------------

from the date all such payments are then scheduled to be made under then
designated and enforceable Deferral Period. A Participant may make multiple
subsequent change in form elections under this paragraph 7.3.2 but any time
requirements set forth herein must be separately satisfied with respect to each
subsequent distribution election. Notwithstanding the foregoing, subsequent
change in form elections made on an Election to Change Form of Distribution must
comply, at all times, with Code Section 409A, any regulations issued with
respect to Code Section 409A and any other guidance issued the IRS and
authoritative on the issue.

7.4. No Acceleration Of Benefits. Notwithstanding any other terms in this Plan
document, the Plan does not permit the acceleration of the time or schedule of
any payment under the Plan, except as may be allowed by Treasury Regulations or
any other Department of Treasury or IRS guidance issued under Code Section 409A.

7.5. Small Account. Notwithstanding anything to the contrary in this Plan, if
the total of a Participant’s vested, unpaid Account balance as of the time the
payments are to commence from the Participant’s Account pursuant to Section 7.2
are less than $10,000, the remaining unpaid, vested Account shall be paid in a
lump sum paid no later than sixty (60) days immediately following the date of
termination, notwithstanding any election by the Participant to the contrary.

7.6. Designation of Beneficiaries.

7.6.1. General Designation Rule. Each Participant shall have the right, at any
time, to designate one (1) or more persons or an entity as Beneficiary (both
primary as well as secondary) to whom benefits under this Plan shall be paid in
the event of a Participant’s death prior to complete distribution of the
Participant’s Account. Each Beneficiary designation shall be in a written form
prescribed by the Committee (or completed online if such form is electronic) and
will be effective only when filed (or completed online if such form is
electronic) with and received by the Committee during the Participant’s
lifetime. In case of a Participant who is a resident of a community property
state, designation by a married Participant of a Beneficiary other than the
Participant’s spouse shall not be effective unless the spouse executes a written
consent that acknowledges the effect of the designation and is witnessed by a
notary public, or the consent cannot be obtained because the spouse cannot be
located.

7.6.2. Amendments. Except as provided below, any nonspousal designation of
Beneficiary may be changed by a Participant without the consent of such
Beneficiary by the filing of a new designation with the Committee. The filing of
a new designation shall cancel all designations previously filed.

7.6.3. Change in Marital Status. If the marital status of a Participant residing
in a community property state changes after the Participant has designated a
Beneficiary, the following shall apply:

7.6.3.1. If the Participant is married at death but was unmarried when the
designation was made, the designation shall be void unless the spouse has
consented to it in the manner prescribed above.

 

14



--------------------------------------------------------------------------------

7.6.3.2. If the Participant is unmarried at death but was married when the
designation was made:

(A) The designation shall be void if the spouse was named as Beneficiary.

(B) The designation shall remain valid if a nonspouse Beneficiary was named.

If the Participant was married when the designation was made and is married to a
different spouse at death, the designation shall be void unless the new spouse
has consented to it in the manner prescribed above.

7.6.4. No Beneficiary Designation. If any Participant fails to designate a
Beneficiary in the manner provided above, or if the Beneficiary designated by a
deceased Participant dies before the Participant or before complete distribution
of the Participant’s benefits, the Participant’s Beneficiary shall be the person
in the first of the following classes in which there is a survivor:

7.6.4.1. The Participant’s surviving spouse;

7.6.4.2. The Participant’s children in equal shares, except that if any of the
children predeceases the Participant but leaves issue surviving, then such issue
shall take by right of representation the share the parent would have taken if
living;

7.6.4.3. The Participant’s estate.

7.7. Unclaimed Benefits. In the case of a benefit payable on behalf of such
Participant, if the Committee is unable to locate the Participant or Beneficiary
to whom such benefit is payable, such benefit may be forfeited to the Company,
upon the Committee’s determination. Notwithstanding the foregoing, if subsequent
to any such forfeiture the Participant or Beneficiary to whom such benefit is
payable makes a valid claim for such benefit, such forfeited benefit shall be
paid by the Company or restored to the Plan by the Company.

7.8. Unforeseeable Emergency Withdrawals. A Participant may apply in writing to
the Committee for, and the Committee may permit, a withdrawal for an
Unforeseeable Emergency of all (valued as of the last day of the month prior to
the month in which the application is made) or any part of a Participant’s
Account if the Committee, in its sole discretion, determines that the
Participant has incurred an Unforeseeable Emergency. The amount that may be
withdrawn shall be limited to the amount reasonably necessary to relieve the
hardship or financial emergency upon which the request is based, plus the
federal and state taxes due on the withdrawal, as determined by the Committee.
The Committee may require a Participant who requests such a withdrawal to submit
such evidence as the Committee, in its sole discretion, deems necessary or
appropriate to substantiate the circumstances upon which the request is based.

7.9. Withholding. All Deferrals and distributions shall be subject to legally
required income and employment tax withholding. Such taxes shall include, but
not necessarily be limited to, Social Security taxes on Deferrals, Matching
Contributions, Company Profit Sharing Contributions and/or Other Contributions
at the time they are vested and income taxes on distributions.

 

15



--------------------------------------------------------------------------------

8. ADMINISTRATION

8.1. Committee. The Plan shall be administered by a Committee, which shall be
appointed by and serve at the pleasure of the Board. The Committee shall be
responsible for the general operation and administration of the Plan and for
carrying out the provisions thereof. The Committee may delegate to others
certain aspects of the management and operational responsibilities of the Plan
including the employment of advisors and the delegation of ministerial duties to
qualified individuals, provided that such delegation is in writing. No member of
the Committee who is a Participant shall participate in any matter relating to
his status as a Participant or his rights or entitlement to benefits as a
Participant.

8.2. General Powers of Administration. The Committee shall have all powers
necessary or appropriate to enable it to carry out its administrative duties.
Not in limitation, but in application of the foregoing, the Committee shall have
discretionary authority to construe and interpret the Plan and determine all
questions that may arise hereunder as to the status and rights of Employees,
Participants, and Beneficiaries. The Committee may exercise the powers hereby
granted in its sole and absolute discretion. The Committee may promulgate such
regulations as it deems appropriate for the operation and administration of the
Plan. No member of the Committee shall be personally liable for any actions
taken by the Committee unless the member’s action involves gross negligence or
willful misconduct.

8.3. Indemnification of Committee. The Company shall indemnify the members of
the Committee against any and all claims, losses, damages, expenses, including
attorney’s fees, incurred by them, and any liability, including any amounts paid
in settlement with their approval, arising from their action or failure to act,
except when the same is judicially determined to be attributable to their gross
negligence or willful misconduct.

 

9. DETERMINATION OF BENEFITS, CLAIMS PROCEDURE AND ADMINISTRATION

9.1. Claims. A Participant, beneficiary or other person who believes that he/she
is being denied a benefit to which he/she is entitled (hereinafter referred to
as “Claimant”), or his/her duly authorized representative, may file a written
request for such benefit with the Committee setting forth his/her claim. The
request must be addressed to the Committee at the Company at its then principal
place of business.

9.2. Claim Decision. Upon receipt of a claim, the Committee shall advise the
Claimant that a reply will be forthcoming within a reasonable period of time,
but ordinarily not later than ninety days, and shall, in fact, deliver such
reply within such period. However, the Committee may extend the reply period for
an additional ninety days for reasonable cause. If the reply period will be
extended, the Committee shall advise the Claimant in writing during the initial
90-day period indicating the special circumstances requiring an extension and
the date by which the Committee expects to render the benefit determination. If
the claim is denied in whole or in part, the Committee will render a written
opinion, using language calculated to be understood by the Claimant, setting
forth:

 

16



--------------------------------------------------------------------------------

9.2.1. the specific reason or reasons for the denial;

9.2.2. the specific references to pertinent Plan provisions on which the denial
is based;

9.2.3. description of any additional material or information necessary for the
Claimant to perfect the claim and an explanation as to why such material or such
information is necessary;

9.2.4. appropriate information as to the steps to be taken if the Claimant
wishes to submit the claim for review, including a statement of the Claimant’s
right to bring a civil action under Section 502(a) of ERISA following an adverse
benefit determination on review; and

9.2.5. the time limits for requesting a review of the denial under Section 9.3
and for the actual review of the denial under Section 9.4.

9.3. Request for Review. Within sixty (60) days after the receipt by the
Claimant of the written opinion described above, the Claimant may request in
writing that the Secretary of the Company (“Secretary”) review the Committee’s
prior determination. Such request must be addressed to the Secretary at the
Company at its then principal place of business. The Claimant or his/her duly
authorized representative may submit written comments, documents, records or
other information relating to the denied claim, which such information shall be
considered in the review under this Section without regard to whether such
information was submitted or considered in the initial benefit determination.
The Claimant or his/her duly authorized representative shall be provided, upon
request and free of charge, reasonable access to, and copies of, all documents,
records and other information which:

9.3.1. was relied upon by the Committee in making its initial claims decision;

9.3.2. was submitted, considered or generated in the course of the Committee
making its initial claims decision, without regard to whether such instrument
was actually relied upon by the Committee in making its decision; or

9.3.3. demonstrates compliance by the Committee with its administrative
processes and safeguards designed to ensure and to verify that benefit claims
determinations are made in accordance with governing Plan documents and that,
where appropriate, the Plan provisions have been applied consistently with
respect to similarly situated claimants.

If the Claimant does not request a review of the Committee’s determination
within such sixty-day period, he or she shall be barred and estopped from
challenging such determination.

9.4. Review of Decision. Within a reasonable period of time, ordinarily not
later than sixty days, after the Secretary’s receipt of a request for review, it
will review the Committee’s prior determination. If special circumstances
require that the sixty-day time period be extended, the Secretary will so notify
the Claimant within the initial 60-day period indicating the special
circumstances requiring an extension and the date by which the Secretary expects
to render its decision on review, which shall be as soon as possible but not
later than 120 days after receipt of the request for review. In the event that
the Secretary extends the determination period on review due to a Claimant’s
failure to submit information necessary to decide a claim, the period for making
the benefit determination on review shall not take into account the period
beginning on the date on which notification of extension is sent to the Claimant
and ending on the date on which the Claimant

 

17



--------------------------------------------------------------------------------

responds to the request for additional information. Benefits under the Plan will
be paid only if the Secretary decides in its discretion that the Claimant is
entitled to such benefits. The decision of the Secretary shall be final and
non-reviewable, unless found to be arbitrary and capricious by a court of
competent review. Such decision will be binding upon the Employer and the
Claimant. If the Secretary makes an adverse benefit determination on review, the
Secretary will render a written opinion, using language calculated to be
understood by the Claimant, setting forth:

9.4.1. the specific reason or reasons for the denial;

9.4.2. the specific references to pertinent Plan provisions on which the denial
is based;

9.4.3. a statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information which:

9.4.3.1. was relied upon by the Secretary in making its decision;

9.4.3.2. was submitted, considered or generated in the course of the Secretary
making its decision, without regard to whether such instrument was actually
relied upon by the Secretary in making its decision; or

9.4.3.3. demonstrates compliance by the Secretary with its administrative
processes and safeguards designed to ensure and to verify that benefit claims
determinations are made in accordance with governing Plan documents, and that,
where appropriate, the Plan provisions have been applied consistently with
respect to similarly situated claimants; and

9.4.3.4. a statement of the Claimant’s right to bring a civil action under
Section 502(a) of ERISA following the adverse benefit determination on such
review.

9.5. Discretionary Authority. The Committee and Secretary shall both have
discretionary authority to determine a Claimant’s entitlement to benefits upon
his/her claim or his/her request for review of a denied claim, respectively.

 

10. MISCELLANEOUS

10.1. Plan Not a Contract of Employment. The adoption and maintenance of the
Plan shall not be or be deemed to be a contract between the Company and any
person or to be consideration for the employment of any person. Nothing herein
contained shall give or be deemed to give any person the right to be retained in
the employ of the Company or to restrict the right of the Company to discharge
any person at any time; nor shall the Plan give or be deemed to give the Company
the right to require any person to remain in the employ of the Company or to
restrict any person’s right to terminate his employment at any time.

10.2. Non-Assignability of Benefits. No Participant, Beneficiary or distributee
of benefits under the Plan shall have any power or right to transfer, assign,
anticipate, hypothecate or otherwise encumber any part or all of the amounts
payable hereunder, which are expressly declared to be

 

18



--------------------------------------------------------------------------------

unassignable and non-transferable. Any such attempted assignment or transfer
shall be void. No amount payable hereunder shall, prior to actual payment
thereof, be subject to seizure by any creditor of any such Participant,
Beneficiary or other distributee for the payment of any debt, judgment, or other
obligation, by a proceeding at law or in equity, nor transferable by operation
of law in the event of the bankruptcy, insolvency or death of such Participant,
Beneficiary or other distributee hereunder.

10.3. Amendment and Termination. The Board may from time to time, in its
discretion, amend, in whole or in part, any or all of the provisions of the
Plan; provided, however, that no amendment may be made which would impair the
rights of a Participant with respect to amounts already allocated to his/her
Account. The Board may terminate the Plan at any time so long as such
termination complies fully with the provisions of Code Section 409A and the
underlying final regulations. In the event that the Plan is terminated, the
balance in a Participant’s Account shall be paid to such Participant or his/her
Beneficiary in a lump sum or in equal monthly installments as the Committee
determines and otherwise in accordance with Code Section 409A and the underlying
final regulations.

10.4. Unsecured General Creditor Status Of Employee. The payments to
Participant, his Beneficiary or any other distributee hereunder shall be made
from assets which shall continue, for all purposes, to be a part of the general,
unrestricted assets of the Company; no person shall have nor acquire any
interest in any such assets by virtue of the provisions of this Agreement. The
Company’s obligation hereunder shall be an unfunded and unsecured promise to pay
money in the future. To the extent that the Participant, a Beneficiary, or other
distributee acquires a right to receive payments from the Company under the
provisions hereof, such right shall be no greater than the right of any
unsecured general creditor of the Company; no such person shall have nor require
any legal or equitable right, interest or claim in or to any property or assets
of the Company. In the event that, in its discretion, the Company purchases an
insurance policy or policies insuring the life of the Participant (or any other
property) to allow the Company to recover the cost of providing the benefits, in
whole, or in part, hereunder, neither the Participant, his Beneficiary or other
distributee shall have nor acquire any rights whatsoever therein or in the
proceeds therefrom. The Company shall be the sole owner and beneficiary of any
such policy or policies and, as such, shall possess and may exercise all
incidents of ownership therein. No such policy, policies or other property shall
be held in any trust for a Participant, Beneficiary or other distributee or held
as collateral security for any obligation of the Company hereunder.

10.5. Severability. If any provision of this Plan shall be held illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining provisions hereof; instead, each provision shall be fully severable
and the Plan shall be construed and enforced as if said illegal or invalid
provision had never been included herein.

10.6. Governing Laws. All provisions of the Plan shall be construed in
accordance with the laws of Illinois except to the extent preempted by federal
law.

10.7. Binding Effect. This Plan shall be binding on each Participant and his/her
heirs and legal representatives and on the Company and its successors and
assigns.

10.8. Entire Agreement. This document and any amendments contain all the terms
and provisions of the Plan and shall constitute the entire Plan, any other
alleged terms or provisions being of no effect.

 

19



--------------------------------------------------------------------------------

10.9. No Guarantee of Tax Consequences. While the Company has established, and
will maintain the Plan, the Company makes no representation, warranty,
commitment, or guaranty concerning the income, employment, or other tax
consequences of participation in the Plan under federal, state, or local law.

10.10. Sole Obligor. Each Company shall be the sole obligor with respect to Plan
benefits that are owed to a Participant which arise by virtue of contributions
made by such Company or the Participant’s employment by such Company.

IN WITNESS WHEREOF, the Company has caused this Plan to be executed on the 31st
day of December, 2010.

 

LKQ CORPORATION By:   /s/ Victor M.Casini Title:   Senior Vice President

 

20